236 U.S. 210 (1915)
EVENS AND HOWARD FIRE BRICK COMPANY
v.
UNITED STATES.
No. 567.
Supreme Court of United States.
Argued October 20, 1914.
Decided February 23, 1915.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
Mr. George M. Block, with whom Mr. John F. Lee was on the brief, for appellants.
*211 Mr. Edward C. Crow, with whom The Solicitor General was on the brief, for the United States.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
This appeal was taken from the order of the court refusing to allow an intervention on the ground that there was no jurisdiction to do so because as the result of a previous final decree and an appeal taken therefrom by the United States, the authority of the court over the subject-matter was ended. In effect the relief which was sought to be accomplished by the intervention below has been obtained as the result of an original petition for intervention here and our action this day taken thereon. As those applying to intervene were not parties to the record, we are of opinion that the court below had no power to allow them to intervene under the circumstances which existed and its judgment refusing their application was therefore right and is
Affirmed.